DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 14 September 2020, 24 January 2022 and 25 February 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 101939812B1, hereinafter Taek in view of U.S. Pre-Grant Publication No. U.S. Pre-Grant Publication No. 2006/0036883, hereinafter Hashizumi. (A machine translation of Taek is provided with the current office action).

Regarding claim 1, Taek teaches a battery rack assembly. The battery rack assembly comprises a plurality of battery packs (5, “modules”) (paragraph [0034] and figures 2 and 3). A battery pack is known to have at least one battery cell.
The battery rack assembly comprises a housing (3, “rack case”) configured to accommodate the plurality of battery packs (5, “modules”) (paragraph [0034] and figures 2 and 3). The housing (3, “rack case”) has a plurality of air inlet paths (111, “air circulators”) (paragraph [0038] and figure 3). 
The battery rack assembly includes air inlet blocking part (143) and air input blocking parts (144), which serve to expose or seal the plurality of air inlet paths (111, “air circulators”) and which are mounted to the housing (3, “rack case”) (paragraphs [0058, 0059] and figures 3 and 5). Thus, the air inlet blocking part (143) and the air input blocking parts (144) are an “isolator”.
The air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) are controlled by fire extinguishing control unit (15) (paragraphs [0061, 0062]) and are therefore electrically connected to the fire extinguishing control unit (15).
Figures 3 and 5 show the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) as having a planar geometry.
Taek does not teach that the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) are slidable to expose or seal the plurality of air inlet paths (111, “air circulators”).
Valves which close air passages are well-known in the art. See, e.g. Hashizumi who teaches valves (14 and 15) for closing and opening air conduits, which take the form of a slide (paragraph [0034]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) as slide valves without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Taek teaches air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”) mounted to the housing (3, “rack case”). Taek as modified by Hashizumi teaches that the air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”) are slide valves, which are electrically connected to the fire extinguishing control unit (15). 
Therefore, they have a body, which is mounted to the housing (3, “rack case”) and is electrically connected to the fire extinguishing control unit (15). 
The valves include a sliding member slidable from the body and configured to expose or seal the air inlet paths (111, “air circulators”). 
Regarding claim 3, Taek teaches that the fire extinguishing control unit (15) seals the air inlet paths (111, “air circulators”) in response to temperature signals and according to a temperature range (paragraphs [0062, 0063, 0070]). Therefore it is understood to do so at “a preset predetermined temperature or above”.
Regarding claim 4, Taek teaches a fire detection module (171), which measures temperature (paragraph [0084]), therefore it is understood to include a temperature sensor. The fire detection module (171) is mounted on the housing (3, “rack case”) (figure 3). 
Regarding claim 7, Taek teaches air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”). The function of air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”) is to close in the event of a fire within the battery rack assembly (paragraphs [0058, 0059]).
Taek does not specify the material of the air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”) of a flame-retardant material for the purpose of ensuring that the fire within the battery rack assembly does not spread to areas that are unaffected by the fire.
	Regarding claim 8, Taek teaches that the air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”) block air.  Figures 3 and 5 show that the portion of the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) which blocks the air has a planar geometry. Similarly, Hashizumi shows the valves as having planar portions blocking the air conduit (figures 2 and 3). Therefore, the air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”) include sliding members, which may be considered “air-blocking sheets”. 

Regarding claim 11, Taek teaches a battery rack assembly. The battery rack assembly comprises a plurality of battery packs (5, “modules”) (paragraph [0034] and figures 2 and 3). A battery pack is known to have at least one battery cell.
The battery rack assembly comprises a housing (3, “rack case”) configured to accommodate the plurality of battery packs (5, “modules”) (paragraph [0034] and figures 2 and 3). The housing (3, “rack case”) has a plurality of air inlet paths (111, “air circulators”) (paragraph [0038] and figure 3). 
The battery rack assembly includes air inlet blocking part (143) and air input blocking parts (144), which serve to expose or seal the plurality of air inlet paths (111, “air circulators”) and which are mounted to the housing (3, “rack case”) (paragraphs [0058, 0059] and figures 3 and 5). Thus, the air inlet blocking part (143) and the air input blocking parts (144) are an “isolator”.
The air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) are controlled by fire extinguishing control unit (15) (paragraphs [0061, 0062]) and are therefore electrically connected to the fire extinguishing control unit (15).
Figures 3 and 5 show the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) as having a planar geometry.
Taek does not teach that the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) are configured to rotate to expose or seal the plurality of air inlet paths (111, “air circulators”).
Valves which close air passages are well-known in the art. See, e.g. Hashizumi who teaches valves (14 and 15) for closing and opening air conduits, which include a rotating planar element (paragraph [0034] and figures 2 and 3). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement the air inlet blocking part (143, “isolator”) and the air input blocking parts (144, “isolator”) as valves including a rotating planar element without undue experimentation and with a reasonable expectation of success.
Regarding claim 12, Taek teaches that the fire extinguishing control unit (15) seals the air inlet paths (111, “air circulators”) in response to temperature signals and according to a temperature range (paragraphs [0062, 0063, 0070]). Therefore it is understood to do so at “a preset predetermined temperature or above”.
Taek as modified by Hashizumi teaches that the fire extinguishing control unit (15) seals the air inlet paths (111, “air circulators”) by rotating a planar element of the air inlet blocking part (143, “isolator”) and air input blocking parts (144, “isolator”).
Regarding claim 13, Taek teaches a fire detection module (171), which measures temperature (paragraph [0084]), therefore it is understood to include a temperature sensor. The fire detection module (171) is mounted on the housing (3, “rack case”) (figure 3). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 101939812B1, hereinafter Taek in view of U.S. Pre-Grant Publication No. U.S. Pre-Grant Publication No. 2006/0036883, hereinafter Hashizumi as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2019/0181406, hereinafter Sugeno.
Regarding claim 9, Taek as modified by Hashizumi teaches an energy storage system comprising a plurality of battery rack assemblies as defined in claim 1 (figure 2).
Taek does not teach a container accommodating the battery rack assemblies.
It is well-known in the art that battery rack assemblies of the type taught by Taek are housed in containers – see, e.g. Sugeno, who teaches a container (11) housing a plurality of battery racks (abstract, paragraphs [0004, 0040] and figure 6).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery rack assemblies inside a container as taught by Sugeno for the purpose of protecting them from the environment.
Regarding claim 10, Taek teaches that each battery rack assembly has its own control system including a fire extinguishing control unit (15) (paragraph [0037]), therefore they are understood to be controlled independently.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 101939812B1, hereinafter Taek in view of U.S. Pre-Grant Publication No. U.S. Pre-Grant Publication No. 2006/0036883, hereinafter Hashizumi as applied to claims 3 and 12 above and further in view of U.S. Pre-Grant Publication No. 2010/0078182, hereinafter Alkemade.
Regarding claim 5, Taek teaches a fire extinguishing system (14) provided to the housing (3, “rack case”) (paragraphs [0037, 0055] and figure 3). The fire extinguishing system (14) is controlled by the fire extinguishing control unit (15) (paragraph [0061]), therefore it is electrically connected to the fire extinguishing control unit (15). The fire extinguishing system (14) includes a fire extinguishing material (paragraph [0055]).
Taek fails to teach that the fire extinguishing system (14) includes a liquid.
The use of a liquid in a fire extinguishing system (14) is well-known in the art – see, e.g. Alkemade (paragraph [0012]).
 Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure the fire extinguishing system (14) to include a liquid without undue experimentation and with a reasonable expectation of success.
	
Regarding claim 6, Taek teaches that the fire extinguishing control unit (15) seals the air inlet paths (111, “air circulators”) in response to temperature signals and according to a temperature range (paragraphs [0062, 0063, 0070]). Therefore it is understood to do so at “a preset predetermined temperature or above”.
The fire extinguishing control unit (15) controls the fire extinguishing system (14) to inject fire extinguisher into the housing (3, “rack case”) when the temperature exceeds a set value and to modulate the amount of fire extinguisher based on the temperature level (paragraph [0061-0065, 0070]). Therefore it controls the fire extinguishing system (14) at a variety of preset temperatures, including a “preset second temperature or above”.
Regarding claim 14, Taek teaches a fire extinguishing system (14) provided to the housing (3, “rack case”) (paragraphs [0037, 0055] and figure 3). The fire extinguishing system (14) is controlled by the fire extinguishing control unit (15) (paragraph [0061]), therefore it is electrically connected to the fire extinguishing control unit (15). The fire extinguishing system (14) includes a fire extinguishing material (paragraph [0055]).
Taek fails to teach that the fire extinguishing system (14) includes a liquid.
The use of a liquid in a fire extinguishing system (14) is well-known in the art – see, e.g. Alkemade (paragraph [0012]).
 Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure the fire extinguishing system (14) to include a liquid without undue experimentation and with a reasonable expectation of success.
Regarding claim 15, Taek teaches that the fire extinguishing control unit (15) seals the air inlet paths (111, “air circulators”) in response to temperature signals and according to a temperature range (paragraphs [0062, 0063, 0070]). Therefore it is understood to do so at “a preset predetermined temperature or above”.
The fire extinguishing control unit (15) controls the fire extinguishing system (14) to inject fire extinguisher into the housing (3, “rack case”) when the temperature exceeds a set value and to modulate the amount of fire extinguisher based on the temperature level (paragraph [0061-0065, 0070]). Therefore it controls the fire extinguishing system (14) at a variety of preset temperatures, including a “preset second temperature or above”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724